DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08/27/2021. As directed by the amendment: claims 1, 4-6, 11, 17, and 32, have been amended and claims 19-25 have been cancelled. Thus, claims 1-18 and 26-38 are presently pending in this application with claims 26-31 and 33-35 withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in line contact between said first portion and said second portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Office notes that the specification states that line contact between said first portion and said second portion but that this feature is not shown in the drawings (see pg. 15 ln. 12-16).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 38 recites the limitation "the point of contact" in lines 27 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the limitation will be interpreted as “the line contact”. Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pg. 13-15, filed 08/27/21, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Note that a the amendments have resulted in a new drawing objection as set forth above.
Applicant’s arguments, see pg. 13-14, filed 08/27/21, with respect to objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see pg. 15-16, filed 08/27/21, with respect to the rejection of claims 1-18 and 36 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-18 and 36 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 16, filed 08/27/2021, with respect to the rejection of claims 32, 37, and 38 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 32, 37, and 38 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see pg. 16-22, filed 08/27/2021, with respect to the rejection of claims 1 and 36 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1 and 36 under 35 U.S.C. 103 has been withdrawn. Applicant’s persuasive argument is that Polonsky and Baehre fail to teach or render obvious that heat is generated by electrical resistance at the line point of contact between said first portion and said second portion so as to create localized melting of regions of said first portion and said second portion adjacent to the line contact.
Allowable Subject Matter
Claims 1-18 and 36 are allowed.
Claims 32 and 37-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, fails to teach or render obvious: a first portion and a second portion of a surgical suture comprising a substantially round cross-section, said first portion and said second portion comprising a conductive thermoplastic material, said first portion and said second portion being disposed substantially parallel to one another, resulting in line contact between said first portion and said second portion; the device is configured such that, when the device is positioned in the body of an animal and electric current flows from said first portion to said second portion, heat is generated by electrical resistance at the line point of contact between said first portion and said second portion so as .
Polonsky, Egan-880, Egan-700, and Winston all teach forming a weld between a first and second length of surgical suture. However Polonsky, Egan-880, Egan-700, and Winston all fail to teach the material is a conductive thermoplastic material and as successfully argued by applicant (remarks pg. 17-19), they also all fail to teach that heat is generated by electrical resistance at the line point of contact between said first portion and said second portion so as to create localized melting of regions of said first portion and said second portion adjacent to the line contact.
Baehre teaches of a first portion and a second portion weldable together (ends of the clip; see ¶0201), wherein said first portion and said second portion each comprising a biocompatible conductive thermoplastic material (see ¶0009); said biocompatible conductive thermoplastic material comprises a composite of a biocompatible thermoplastic material and a biocompatible conductive material. Baehre fails to teach that the first and second portions are lengths of suture in addition to various other limitations of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771